DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021 has been reviewed by the examiner and entered of record in the file.
2.	Claims 1, 5 and 6 are amended, and claims 3, 4 and 22 are cancelled. Claims 1, 5, 6, 15, 16, 19 and 20 are present in the application.  Claims 1, 5 and 6 are under examination and are the subject of this Office Action.

Status of the Claims
3.	Applicant previously elected Group I and species elections of (1) the hormone drug fulvestrant, and (2) breast cancer. Hormone drugs other than fulvestrant and hormone-dependent cancers other than breast cancer are presently withdrawn from consideration as drawn to nonelected species.
4.	Claims 15-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1 and 3-6 were previously rejected under 35 U.S.C. 103 as being unpatentable over Belagali et al., European Oncology & Haematology 2016, in view of Lee and Zhu, Carcinogenesis 2006, as evidenced by http://www.mcf7.com/ (first available online 2010, https://web.archive.org/web/20100516101824/http://www.mcf7.com/ archived at the Internet Archive WayBack Machine®, and hereafter referred to as “MCF7”).
	Claims 3 and 4 have been cancelled.
	Amended claim 1 is directed to a combined medicine for treating a hormone-dependent cancer selected from breast cancer, prostate cancer, ovarian cancer, and cervical cancer, (more specifically breast cancer), comprising chlorogenic acid (in an amount of from 10 mg-40 mg) and a hormone drug selected from fulvestrant (to be administered at 40 mg/kg), abarelix (to be administered at 15 mg/kg), and degarelix (to be administered at 30 mg/kg), (more specifically, fulvestrant), that are simultaneously or separately administered, in unit preparations of the same or different specifications (mores specifically injectable and/or oral formulations (claim 6)), and pharmaceutically acceptable carriers.  

	Belagali et al. teach that fulvestrant, an estrogen-receptor antagonist, selectively downregulates the estrogen receptor and demonstrates antiproliferative activity in the treatment of hormone-receptor positive breast cancer (please see the Abstract on page 44).	
	Belagali et al. teach fulvestrant in combination with other hormone therapies/ drugs, (see page 47, last paragraph of column 1-through column 2), but do not teach wherein the hormone drug is chlorogenic acid.
	Yet, Lee and Zhu discuss the role of chlorogenic acid in DNA methylation, specifically that chlorogenic acid demonstrates potent inhibitory activity on DNA hypermethylation in MCF-7 human breast cancer cells, in a dose-dependent manner (see the last paragraph in column 1 on page 274). MCF-7 breast cancer cells are estrogen-receptor positive (as evidenced by “MCF7”).  Lee and Zhu teach that DNA hypermethylation is a key mechanism in silencing genes encoding tumor suppressor proteins (see first sentence of second to last paragraph on page 276), i.e., inhibition of DNA methylation would be desirable in order to promote genes that encode tumor suppressor proteins.  Lee and Zhu suggest that inhibitors of DNA methylation and DNA methyl transferase (DNMT), i.e. chlorogenic acid, have protective action against cancer:
“since several tumor suppressor and receptor genes were reported to be transcriptionally silenced by the hypermethylation during cancer development, it is possible that the inhibition of DNMTs and the histone deacetylase may be a possible mechanism that jointly contributes to the cancer protective actions of certain dietary or chemical agents,” 
(see the second to last paragraph in column 1 on page 276).
	Therefore it would be obvious to a person skilled in the art that a compound demonstrating strong inhibitory effects on DNA methylation in a hormone-dependent human breast cancer cell line would necessarily result in activity against said cancer, i.e. would achieve an anti-cancer effect. One of skill in the art would be motivated to combine the estrogen-receptor antagonist fulvestrant and an additional compound demonstrating anticancer effects in the treatment of estrogen-receptor positive breast cancer, i.e., chlorogenic acid, and would have a reasonable expectation of success in obtaining a combination medicine having an additive effect in the treatment of said breast cancer.
	The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, please see In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings).  Furthermore, MPEP 2144 teaches that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.   	In the instant case, two known compounds which individually demonstrate anticancer activity against hormone-dependent breast cancer could be combined in a composition to achieve an additive effect for inhibiting the progression of breast cancer, with the expected result of a composition suitable for the treatment of hormone-dependent breast cancer. 
Please refer to MPEP 2144.06 “I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” wherein Kerkhoven is specifically referenced:
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti,  25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

	As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
Regarding the recitation “treating cancer” in the preamble, the claims are directed to a product (i.e., a medicine) “for treating cancer,” which is a future intended use of the combined medicine of claim 1. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 
As such, claims 1 and 6 are prima facie obvious.

	Claim 5 is drawn to claim 1 and limits the weight ratio of chlorogenic acid to hormone drug to from 2:3-1:3 and the hormone drug is fulvestrant or degarelix.
	The limitation of the weight ratio of chlorogenic acid to the hormone drug (fulvestrant) is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal loading rate on the stent in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” 
	Thus, claim 5 is prima facie obvious.
	 
Response to Arguments
7.	Applicant traverses the obviousness rejection of Belagali et al., in view of Lee and Zhu as evidenced by www.mc7f.com, and argues that amended claim 1, covering a combination of chlorogenic acid and a hormone drug, is nonobvious over Belagali and Lee.
	Amended claim 1 now recites that ‘chlorogenic acid is administrated at 10-40 mg/kg, fulvestrant is administrated at 40 mg/kg, abarelix is administrated at 15 mg/kg, and degarelix is administrated at 30 mg/kg.’4
Appl. No.: 16/641,197 Reply to Office action of September 2, 2021 	Applicant argues that the unexpected data, which demonstrates "more than the predictable use of prior art elements" are commensurate with the scope of the claim. 
	
8.	Applicant's arguments have been fully considered but they are not persuasive. 
	It is well settled that a showing of unexpected results is generally sufficient to overcome a prima facie case of obviousness. In re Albrecht, 514 F.2d 1389 (CCPA 1975). 	In the instant case, Applicant has appropriately compared the claimed invention with that of the closest prior art and provided factual evidence which establishes unexpected results of the claimed invention, i.e., the synergistic effects of the combination of chlorogenic acid and fulvestrant in the inhibition of breast cancer tumor growth in a murine model, (Table 1 of the Zhang Declaration, also Example 1 in the Specification). Further data also showed the synergistic effects of the combination of chlorogenic acid with abarelix or degarelix in inhibiting prostate cancer tumor growth in a murine model (see Tables 2 and 3 of the Zhang Declaration, also Example 2 in the Specification)6. However, although the evidence establishes unexpected results, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Clemens, 622 F.2d 1029 (CCPA 1980). 
	In the instant case, the claims are not drafted commensurate in scope with the unexpected results to overcome the prima facie case of obviousness, since claim 1 is drawn to a product (i.e., “a combined medicine”) comprising chlorogenic acid and a hormone drug selected from fulvestrant, abarelix, or degarelix. Applying the broadest reasonable interpretation to claim 1, one of ordinary skill in the art construes “combined medicine” to mean chlorogenic acid and a pharmaceutical acceptable carrier, and a hormone drug selected from fulvestrant, abarelix, and degarelix, and a pharmaceutical acceptable carrier, wherein chlorogenic acid and the hormone drug are formulated in unit preparations comprising the same or different dosage forms, that can be simultaneously or separately administered.  Thus claim 1 embraces simultaneous or separate administration. While the combination (simultaneous administration) of both drugs demonstrates synergism at dosages of 10 mg, 20 mg, or 40 mg chlorogenic acid with 40 mg fulvestrant (see Table 1), with 15 mg abarelix (see Tables 2 and 3), or with 30 mg degarelix (see Table 2), synergism is not demonstrated following separate administration of said drugs.
	Thus the previous claim amendments of November 18, 2021 don’t capture Applicant’s alleged unexpected results of the simultaneous administration of the combination of drugs relative to chlorogenic acid alone or any of the hormone drugs alone. The examiner recommends limiting the claims to the combined administration resulting in the synergistic effects demonstrated in Tables 1-3, i.e., deleting the recitation of separate administration in claim 1.
	Accordingly the previous obviousness rejection is maintained.

New Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The meaning of Applicant’s recitation of “unit preparations of the same or different specifications” [emphasis added] in line 2 of claim 1 renders the claim indefinite. It is not clear what is encompassed by the limitation “same or different specifications,” because the term “specifications” is not defined by the claims nor the specification, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the metes and bounds of claims 1, 5 and 6 are unclear.  
	Applying the broadest reasonable interpretation to claim 1, one of ordinary skill in the art would construe “unit preparations of the same or different specifications” to mean “unit preparations comprising the same or different dosage forms.” 

New Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belagali et al., European Oncology & Haematology 2016, and Deka et al., Current Molecular Medicine 2017, as evidenced by http://www.mcf7.com/  (first available online 2010, https://web.archive.org/web/20100516101824/http://www.mcf7.com/ archived at the Internet Archive WayBack Machine®, and hereafter referred to as “MCF7”).
	Amended claim 1 is directed to a combined medicine for treating a hormone-dependent cancer selected from breast cancer, prostate cancer, ovarian cancer, and cervical cancer, (more specifically breast cancer), comprising chlorogenic acid (administered at 10 mg-40 mg/kg) and a hormone drug and a hormone drug selected from fulvestrant (administered at 40 mg/kg), abarelix (administered at 15 mg/kg), and degarelix (administered at 30 mg/kg), (more specifically, fulvestrant), that are simultaneously or separately administered, in unit preparations of the same or different specifications, and pharmaceutically acceptable carriers.  
	Applying the broadest reasonable interpretation to claim 1, one of ordinary skill in the art construes “combined medicine” to mean chlorogenic acid and a pharmaceutical acceptable carrier, and a hormone drug selected from fulvestrant, abarelix, and degarelix, and a pharmaceutical acceptable carrier, wherein chlorogenic acid and the hormone drug are formulated in unit preparations comprising the same or different dosage forms, and can be separately administered.

	Belagali et al. discuss fulvestrant, an estrogen-receptor antagonist, which selectively downregulates the estrogen receptor and demonstrates antiproliferative activity in the treatment of hormone-receptor positive breast cancer (please see the Abstract on page 44).  
	Deka et al. discuss chlorogenic acid (CGA), which demonstrates anticancer activity (i.e., cytotoxic effects) against breast cancer, specifically MCF7 breast cancer (page 80, left column, first full paragraph). And, as evidenced by “MCF7,” MCF7 breast cancer cells are estrogen-receptor positive. 
	As such, Belagali et al. and Deka et al. embrace a medicine comprising fulvestrant and chlorogenic acid.
	Regarding the limitation “combined” in the preamble, the claim is drawn to medicine comprising chlorogenic acid and a hormone drug that can be “simultaneously or separately administered,” and while the use of a descriptive clause in the preamble, i.e., “[a] combined medicine,” [emphasis added] when referring to the contemplated use of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art. See In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Thus the limitation of “combined” medicine is not given patentable weight.
Likewise, claim 1 recites the limitation “for treating cancer” in the preamble, which is a future intended use of said medicine. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 
	Additionally, the limitations of the dosage amount(s) to be administered of each drug refer to the contemplated use of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art. See In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.

Conclusion
13.	Claims 1, 5, 6, 15, 16, 19 and 20 are present in the application.  Claims 15, 16, 19 and 20 are currently withdrawn from consideration as drawn to a nonelected invention.  Claims 1, 5 and 6 are rejected.  No claim is presently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628    

/CRAIG D RICCI/Primary Examiner, Art Unit 1611